DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are pendingClaims 12-20 are withdrawn from consideration
Claims 1-11 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 02/28/2019, 04/10/2019, 05/08/2019, 06/05/2019, 07/15/2019 and 08/21/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Group I claims 1-11 in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that the Office must show that the combination omits details of the subcombination.  Furthermore, the traversal is on the ground(s) that examination of both claimed invention together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as 
As stated in the restriction requirement filed on 10/13/2020, independent claim 1 (part of Group I claims 1-11) requires a liquid storage and dispensing device including a liquid collection reservoir, a filtering unit, a liquid chamber, a plurality of ultraviolet light emitting sources, and a control unit.  Independent claim 12 (part of Group II claims 12-20) requires a liquid pitcher including a liquid collection reservoir, a filtering unit, a liquid chamber, a first set of ultraviolet light emitting sources, a liquid dispenser further including a pour spout, a channel and a second set of ultraviolet light emitting sources, a control unit, and a user input/output component, which is different from Group I and thus there would be a serious search and/or examination burden if restriction were not required.
	With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive.  Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be .  
	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 8 is objected to because of the following informalities:  Lines 17 and 19 each state “radiate”.  Examiner suggests amending the limitation to further recite “irradiate” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of ultraviolet light emitting sources located about the liquid chamber…” on line 8.  It is unclear and confusing what Applicant means by “about”.  Claims 2-7 are also rejected
Claim 6 recites the limitation "the plurality of ultraviolet light emitting sources about the liquid in the liquid chamber” on lines 2-3.  It is unclear and confusing what Applicant means by “about”.
Claim 8 recites the limitation "a plurality of ultraviolet light emitting sources located about the liquid chamber” on line 8.  It is unclear and confusing what Applicant means by “about”.  Claims 9-11 are also rejected since these claims depend on claim 8.
Claim 10 recites the limitation "the weight” on line 4, “the level” on line 5, and “the transparency” on line 6.  There is insufficient antecedent basis for these limitations in the claim.  Claim 11 is also rejected since this claim depends on claim 10.
Claim 11 recites the limitation "the time” on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 2007/0209984 A1) (hereinafter “Lev”).

Regarding Claim 1:
Lev teaches a liquid storage and dispensing device (see FIGS. 1-4, water purifier 10) (see paragraphs 5 and 25), comprising:
a liquid collection reservoir (see FIGS. 1 and 4, upper reservoir 14) to receive an inflow of a liquid, the liquid collection reservoir having an inlet to receive the inflow of the liquid and an outlet to provide an outflow of the liquid (see FIGS. 1 and 4, water enters pitcher and into upper reservoir 14 through lid 22 and exits pitcher via spout 20) (see paragraphs 25-27);
a filtering unit to filter the inflow of liquid received by the liquid collection reservoir (see FIGS. 1 and 4, filter cartridge 30) (see paragraph 28);
a liquid chamber to store liquid filtered by the filtering unit (see FIGS. 1 and 4, lower reservoir 16) (see paragraph 25); 
an ultraviolet light emitting source located about the liquid chamber to irradiate the liquid in the liquid chamber with ultraviolet light (see FIGS. 1 and 4, UV source such as a UV lamp 44) (see paragraphs 32-33); and
ny size and intensity specifications suitable for its intended use…”) (see paragraph 35 – “…a control interface such as a base 48 may be provided to receive water purifier 10 for controlling its operation, thus providing a water purifier system…a controller 100 housed in base 48…for controlling the operation of UV lamp 44 and other components of water purifier 10.  A control panel 54 for receiving user input as to the operation of water purifier 10 and for displaying output signals may be provided on base 48 and in communication with controller 100 housed therein.”) (see paragraph 37 – “…A Reset filter button 72…a user for a selected period of time resets the filter timer…other features (for example, a timer function) are fully contemplated in accordance with the present invention.”) (see paragraph 38 – “…UV lamp 44 may be activated for a designated period of time…to purify water within water purifier 10 during a purification cycle…controller 100 may be operable to turn UV lamp 44 on for a period of time to maintain a purified water condition or to provide a signal indication to the user that he/she may wish to re-purify the water before consumption.”).
Lev does not specifically teach a plurality of ultraviolet light emitting sources, as recited in independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify see MPEP 2144.04 VI B. Duplication of Parts) (see paragraph 32 – “…a UV lamp 44…with UV light in order to eliminate impurities (e.g., organic matter, bacteria)…”).

Regarding Claim 2:
Lev teaches the liquid storage and dispensing device of claim 1, wherein the plurality of ultraviolet light emitting sources comprise a set of ultraviolet light emitting sources placed about a bottom portion of the liquid chamber (see MPEP 2144.04 VI B. Duplication of Parts) (see FIG. 4, UV lamp 44 placed on a bottom plate 46 of the pitcher/water purifier 10) (see paragraph 32).

Regarding Claim 3:
Lev teaches the liquid storage and dispensing device of claim 2, wherein the plurality of ultraviolet light emitting sources are removably attachable with the bottom portion of the liquid chamber (see MPEP 2144.04 VI B. Duplication of Parts) (see FIG. 4, UV lamp 44 placed on a removable bottom plate 46 of the pitcher/water purifier 10) (see paragraph 32).




Lev teaches the liquid storage and dispensing device of claim 3, further comprising an ultraviolet transparent window to separate the bottom portion of the liquid chamber from the plurality of ultraviolet light emitting sources (see FIG. 4, quartz sleeve 45) (see paragraph 33).

Regarding Claim 5:
Lev teaches the liquid storage and dispensing device of claim 1, wherein the plurality of ultraviolet light emitting sources comprise a set of ultraviolet light emitting sources located on an inner wall surface of the liquid chamber (see MPEP 2144.04 VI B. Duplication of Parts) (see FIG. 4, UV lamp 44 placed on a removable bottom plate 46 of the pitcher/water purifier 10, thus on an inner wall surface of the liquid chamber (lower reservoir 16)) (see paragraph 32).

Regarding Claim 6:
Lev teaches the liquid storage and dispensing device of claim 1, further comprising at least one optical element to distribute the ultraviolet light emitted from the plurality of ultraviolet light emitting sources about the liquid in the liquid chamber (a light source (not shown), such as LEDs) (see paragraphs 33 and 37).

Regarding Claim 7:
Lev teaches the liquid storage and dispensing device of claim 1, further comprising a fluorescent sensor configured to detect a fluorescent response from the ny size and intensity specifications suitable for its intended use…”) (see paragraph 35 – “…a control interface such as a base 48 may be provided to receive water purifier 10 for controlling its operation, thus providing a water purifier system…a controller 100 housed in base 48…for controlling the operation of UV lamp 44 and other components of water purifier 10.  A control panel 54 for receiving user input as to the operation of water purifier 10 and for displaying output signals may be provided on base 48 and in communication with controller 100 housed therein.”) (see paragraph 38 – “…UV lamp 44 may be activated for a designated period of time…to purify water within water purifier 10 during a purification cycle…controller 100 may be operable to turn UV lamp 44 on for a period of time to maintain a purified water condition or to provide a signal indication to the user that he/she may wish to re-purify the water before consumption.”).

Regarding Claim 8:
Lev teaches a liquid container (see FIGS. 1-4, water purifier 10) (see paragraphs 5 and 25), comprising:
a liquid collection reservoir (see FIGS. 1 and 4, upper reservoir 14) to receive an inflow of a liquid, the liquid collection reservoir having an inlet to receive the inflow of the liquid and an outlet to provide an outflow of the liquid (see FIGS. 1 and 4, water enters pitcher and into upper reservoir 14 through lid 22 and exits pitcher via spout 20) (see paragraphs 25-27);
a filtering unit to filter the inflow of liquid received by the liquid collection reservoir (see FIGS. 1 and 4, filter cartridge 30) (see paragraph 28);
a liquid chamber to store liquid filtered by the filtering unit (see FIGS. 1 and 4, lower reservoir 16) (see paragraph 25);
an ultraviolet light emitting source located about the liquid chamber to irradiate the liquid in the liquid chamber with ultraviolet light (see FIGS. 1 and 4, UV source such as a UV lamp 44) (see paragraphs 32-33); and
a control unit (see FIG. 18, controller 100) (see paragraph 35), operatively coupled to the ultraviolet light emitting source to control the irradiation of the liquid in the liquid chamber with the ultraviolet light emitting source, wherein the control unit directs the ultraviolet light emitting source to continuously radiate the liquid in the liquid chamber for a predetermined prolonged period of time to inhibit biological growth and ny size and intensity specifications suitable for its intended use…”) (see paragraph 35 – “…a control interface such as a base 48 may be provided to receive water purifier 10 for controlling its operation, thus providing a water purifier system…a controller 100 housed in base 48…for controlling the operation of UV lamp 44 and other components of water purifier 10.  A control panel 54 for receiving user input as to the operation of water purifier 10 and for displaying output signals may be provided on base 48 and in communication with controller 100 housed therein.”) (see paragraph 37 – “…A Reset filter button 72…a user for a selected period of time resets the filter timer…other features (for example, a timer function) are fully contemplated in accordance with the present invention.”) (see paragraph 38 – “…UV lamp 44 may be activated for a designated period of time…to purify water within water purifier 10 during a purification cycle…controller 100 may be operable to turn UV lamp 44 on for a period of time to maintain a purified water condition or to provide a signal indication to the user that he/she may wish to re-purify the water before consumption.”).
Lev does not specifically teach a plurality of ultraviolet light emitting sources, as recited in independent claim 8.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid storage and dispensing system of Lev to include a plurality of ultraviolet light emitting sources (UV lamps) including a set of blue ultraviolet light emitting sources and a set of ultraviolet-C (UV-C) light emitting sources operating at a desired wavelength in order to destroy and remove all bacteria and pathogens present in the water source to see MPEP 2144.04 VI B. Duplication of Parts) (see paragraph 32 – “…a UV lamp 44…with UV light in order to eliminate impurities (e.g., organic matter, bacteria)…”).

Regarding Claim 9:
Lev teaches the liquid container of claim 8, further comprising a sensor configured to detect operational conditions associated with the irradiation of the liquid in the liquid chamber by the plurality of ultraviolet light emitting sources (see FIG. 5, UV sensor 104) (see paragraphs 40-41 – “…a UV sensor 104 may be provided for detecting the germicidal output of UV lamp 44…insufficient UV dosage during a UV irradiation cycle…”).

Regarding Claim 10:
Lev teaches the liquid container of claim 9, wherein the sensor comprises a liquid sensor that is configured to measure a liquid characteristic of the liquid in the liquid chamber, the liquid sensor comprising at least one of a liquid weight sensor that is configured to measure the weight of the liquid in the liquid chamber, a liquid level sensor that is configured to measure the level of the liquid in the liquid chamber, or a liquid transparency sensor that is configured to measure the transparency of the liquid in the liquid chamber (see FIG. 5, UV sensor 104) (see paragraphs 40-41 – “…a UV sensor 104 may be provided for detecting the germicidal output of UV lamp 44…insufficient UV dosage during a UV irradiation cycle…”) (see paragraph 35 – “…a control interface such as a base 48 may be provided to receive water purifier 10 for a controller 100 housed in base 48…for controlling the operation of UV lamp 44 and other components of water purifier 10.  A control panel 54 for receiving user input as to the operation of water purifier 10 and for displaying output signals may be provided on base 48 and in communication with controller 100 housed therein.”) (see paragraph 38 – “…UV lamp 44 may be activated for a designated period of time…to purify water within water purifier 10 during a purification cycle…controller 100 may be operable to turn UV lamp 44 on for a period of time to maintain a purified water condition or to provide a signal indication to the user that he/she may wish to re-purify the water before consumption.”).

Regarding Claim 11:
Lev teaches the liquid container of claim 10, further comprising a timer that is operatively coupled with the liquid sensor, wherein the timer is configured to measure the time that the liquid in the liquid chamber has the measured liquid characteristic, wherein the control unit is configured to activate the set of UV-C light emitting sources after the timer measures that the liquid has resided in the liquid chamber for a predetermined time duration (see paragraph 37 – “…A Reset filter button 72…a user for a selected period of time resets the filter timer…other features (for example, a timer function) are fully contemplated in accordance with the present invention.”) (see paragraph 38 – “…UV lamp 44 may be activated for a designated period of time…to purify water within water purifier 10 during a purification cycle…controller 100 may be operable to turn UV lamp 44 on for a period of time to maintain a purified water condition or to provide a signal indication to the user that he/she may wish to re-purify the water before consumption.”).


Other References Considered
Wu (US 2010/0215552 A1) teaches a UV liquid storage and dispensing device.

Wu (US 2011/0084006 A1) teaches a UV liquid storage and dispensing device.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773